Citation Nr: 0427422	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for dermatitis of the 
feet, rated 50 percent prior to November 1, 2002.

2.  Entitlement to an increased rating for dermatitis of the 
feet, rated 30 percent from November 1, 2002.

3.  Whether the reduction of the evaluation for dermatitis of 
the feet from 50 percent to 30 percent effective November 1, 
2002 was proper.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to January 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for dermatitis of the feet, then evaluated as 50 
percent disabling.  This rating action also denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  

By rating action dated in March 2002, the RO proposed that 
the 50 percent evaluation for dermatitis of the feet be 
reduced to 30 percent.  A supplemental statement of the case 
issued that month referred to the proposal to reduce the 
rating.  In a rating decision dated in August 2002, the RO 
reduced the evaluation for dermatitis of the feet to 30 
percent, effective November 1, 2002.  

When this case was previously before the Board in September 
2003, it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran asserts that the evaluation for his service-
connected dermatitis should not have been reduced, and that a 
higher rating is warranted for it.  In addition, he claims 
that it prevents him from working.

The Board points out that the veteran's dermatitis of the 
feet is evaluated pursuant to 38 C.F.R. § 4.118 (2003).  It 
is significant to observe, however, that new provisions 
pertaining to the evaluation of skin disabilities became 
effective August 30, 2002, and the veteran has not been 
apprised of these changes.  

A letter dated in August 2002 from the VA's vocational 
rehabilitation office in Grand Rapids, Michigan is of record.  
In the letter, the veteran was advised that vocational 
rehabilitation services were denied.  However, the veteran's 
vocational rehabilitation folder has not been associated with 
the claims folder.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board notes that the supplemental 
statement of the case issued in November 2002 provided the 
pertinent regulation concerning VA development.  In addition, 
a letter dated in July 2003 did provide some information 
concerning the information required pertaining to the 
increased rating claims, but there was no mention of the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  The 
notice provided to the veteran is not sufficient to comply 
with the requirements of the law.  

The Board notes that during the hearing before the 
undersigned in May 2004, the veteran testified that he is 
still receiving treatment for his skin condition, apparently 
at the VA facilities in Ann Arbor, Michigan and Muskegon, 
Michigan.  The recent treatment records have not been 
associated with the claims folder.  Finally, the Board points 
out that a VA examination has not been conducted since July 
2001.  The United States Court of Appeals for Veterans Claims 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. at 632.  

The Board notes that in April 2002, the veteran revoked the 
power of attorney to a private attorney.  He sought to 
reinstate the power of attorney to the Veterans of Foreign 
Wars of the United States (VFW), but this could not be done 
automatically.  In its remand in September 2003, the Board 
noted this and the fact that it was apparent that the veteran 
still wanted to have a veterans service organization act as 
his representative in this appeal.  The RO was instructed to 
"ensure that proper procedures are followed to assist the 
veteran in this regard."  However, no action was taken by 
the RO.  In a May 2004 letter, the VFW indicated that it 
would not represent the veteran in this appeal.  The Board 
points out that the veteran testified at the hearing in May 
2004 that he wanted to proceed without a representative at 
the hearing.  It is not clear if he still wants a 
representative.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claims for a total 
rating for compensation purposes based on 
individual unemployability, and a higher 
rating for dermatitis of the feet, 
including whether the reduction was 
proper, to include what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The RO should clarify whether the 
veteran wants to be represented in this 
appeal.

3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder.

4.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for dermatitis of the 
feet since September 2002.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder. 

5.  The veteran should then be afforded 
VA examination by a specialist in 
dermatology to determine the nature and 
extent of his service-connected 
dermatitis of the feet.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

6.  The RO must readjudicate the issues 
on appeal and consider the revised 
provisions of 38 C.F.R. § 4.118.  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

